          Case 1:19-cv-09456-AKH Document 19 Filed 09/15/20 Page 1 of 3
                                                       --·. ----
                                                                           lJSDC-SUN)'
                                                                           -     • • -'j,!.\


                                                                           DOCUM~T
UNITED STATES DISTRICT COURT                                               ELEc7~Nr<             : \   111 ED
SOUTHERN DISTRICT OF NEW YORK                                              DOC#'~-                I     .


-------------------------------------------------------------- X           DAT~~iJiD: (        r /~ :sj d,..:.
                                                                         t=-::;=====-
JEAN PIERRE LAFFONT,
                                                                    ORDER GRANTING MOTION
                                        Plaintiff,                  TO VACATE DEFAULT
             V.
                                                                    19 Civ. 9456 (AKH)
 SMARTEN MEDIA LLC,

                                        Defendant.

 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                  Plaintiff Jean Pierre Laffont ("Plaintiff') brought this copyright infringement case

against Defendant Smarten Media LLC ("Defendant"). Plaintiff alleges that his copyrighted

photograph ran on Defendant's website without proper licensing or consent. The Clerk entered a

certificate of default after Defendant failed to answer or otherwise move with respect to the

complaint. Clerk's Certificate of Default (Mar. 10, 2020), ECF No. 15. No default judgment

was ever entered. Defendant now moves to vacate default on the basis of mistake, inadvertence,

or excusable neglect. Defendant's motion is granted.

                  Under Federal Rule of Civil Procedure 55( c), "[t]he court may set aside an entry

of default for good cause." In determining whether there is good cause, courts take into account

"(l) whether the default was willful; (2) whether setting aside the default would prejudice the

adversary; and (3) whether a meritorious defense is presented." Enron Oil Corp. v. Diakuhara,

10 F.3d 90, 96 (2d Cir. 1993).

                  Here, Defendant asserts that it did not receive a copy of the summons and

complaint after they were served on the Office of the Secretary of State of New York. After

Defendant's principal, Michael Martin, became aware of the lawsuit via other means, and prior

to securing representation by counsel, Martin discussed a potential resolution with Plaintiffs
           Case 1:19-cv-09456-AKH Document 19 Filed 09/15/20 Page 2 of 3



counsel. Martin mistakenly believed from those discussions that Plaintiff would drop his

lawsuit.

               I hold that there is good cause to set aside default on the basis of Defendant's

mistaken belief that it did not need to respond to the complaint. First, default was not willful. In

this context, willfulness "refer[ s] to conduct that is more than merely negligent or careless," and

may be found "where the conduct of counsel or the litigant was egregious and was not

satisfactorily explained." SEC v. McNulty, 13 7 F .3d 732, 73 8 (2d Cir. 1998). Defendant asserts

that it never received personal service of the summons and complaint despite proper service on

the Secretary of State, and its failure to act after learning of the complaint was based on a

misunderstanding about Plaintiffs intentions and the litigation process. Furthermore, "a

defendant's prompt application for a motion to set aside an entry of default suggests that the

default was not willful." Johnson v. N.Y Univ., 324 F.R.D. 65, 70 (S.D.N.Y. 2018).

               Second, there is no reason to believe that setting aside default would prejudice

Plaintiff. While Defendant's default delayed the progress of this litigation, "delay standing alone

does not establish prejudice." Enron Oil, 10 F.3d at 98. Indeed, given Plaintiffs failure to

respond to Defendant's motion despite ample time to do so, I assume he does not oppose vacatur

of default.

               Finally, Defendant has set forth numerous defenses it plans to assert, including

unavailability of statutory damages, fair use, implied license, and statute of limitations defenses.

In consideration of these factors and this Circuit's "strong preference for resolving disputes on

the merits," vacatur of default is appropriate. Johnson, 324 F.R.D. at 69-70 (quoting New York

v. Green, 420 F.3d 99, 104 (2d Cir. 2005)).

               Accordingly, Defendant's motion, ECF No. 15, is granted. The Clerk's certificate

of default, ECF No. 11, is hereby vacated. Defendant shall answer or otherwise respond to the



                                                  2
         Case 1:19-cv-09456-AKH Document 19 Filed 09/15/20 Page 3 of 3



complaint by October 6, 2020. The parties shall appear for an initial pretrial conference on

October 16, 2020, at 10:00 a.m.

               SO ORDERED.

Dated:         September 15, 2020
               New York, New York
                                                            United States District Judge




                                                3
